Title: To George Washington from George Clinton, 7 November 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir
          fish Kill [N.Y.] Novr 7th 1779
        
        I am favor’d with Your letter of the 3d Instant—I believe that one Hallet, who came well recommended to me by General McDougall, & other Gentlemen of Character, is Commissioned to Cruize against the Common Enemy with an Armed Boat on the Sound; But his Instructions Strictly prohibits Landing on Long Island unless oblidged by Stress of weather, & in that case he is not to Mollest, or plunder the Inhabitants on any pretence whatsoever—I have also lately Issued my proclamation prohibiting the Plundering of the Inhabitants residing on Long Island or near the Lines within the Enemys power, & Commanding all Officers Civill & Military within this State, to Apprehend & Send to the Commissioners of Conspiracies all persons who shall be found offending in that respect.
        Your Excellency may rest assured that I will chearfully pursue every Measure which may appear most Effectual for preventing practices So repugnant to the Rights of War & the Law of Nations And for the punishment of all Such of the Inhabitants of this State who are concerned in those Unmanly practices—But without the Co-Operation of the Neighbouring States my Utmost exertions will prove Ineffectual as the persons concerned in Such practices will take Shelter in those States where no Measures are taken to prevent them which is the Case at present with Hallet & Donaldson who I ame informed have taken Shelter in Connecticut. I am with the most perfect Esteem & Respect your Excellencys most Obedt Sert
        
          Geo. Clinton
        
       